Citation Nr: 9924052	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-01 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from April 1943 to 
December 1944.  The record shows that his decorations 
included the Purple Heart.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1996 decision of the RO.  



FINDINGS OF FACT

1.  The veteran died on May [redacted], 1981; the immediate 
cause of death was a ruptured ventricular aneurysm, due to or 
as a consequence of myocardial infarction, with a significant 
condition of atherosclerotic coronary artery disease.  

2.  At the time of the veteran's death, service connection 
had been granted for residuals of a gunshot wound of the left 
thigh, residuals of a gunshot wound of the left calf and pes 
planus.  

3.  No competent evidence has been submitted to show that the 
veteran's fatal ruptured ventricular aneurysm or any other 
cardiovascular disability was due to disease or injury which 
was incurred in or aggravated by service.  

4.  No competent evidence has been presented to show that any 
of the veteran's service-connected disabilities caused or 
materially contributed in producing or accelerating the 
veteran's demise.  


CONCLUSION OF LAW

A well-grounded claim of service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. §§  
1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.307, 3.309,  3.310, 3.312 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The certificate of death shows that the veteran died on May 
[redacted], 1981.  The immediate cause of death was reported 
to be a ruptured ventricular aneurysm, due to or as a consequence 
of myocardial infarction, with another significant condition 
reported to be atherosclerotic coronary artery disease.  

At the time of the veteran's death, service connection had 
been granted for residuals of a gunshot wound of the left 
thigh, rated as 30 percent disabling; residuals of a gunshot 
wound of the left calf, rated as 10 percent disabling; and 
pes planus, rated at a noncompensable level.  

A careful review of the service medical records shows that, 
on entrance examination in April 1943, the veteran's 
cardiovascular system was reported to be normal and a chest 
x-ray study was reported to be negative.  In April 1944, the 
veteran was reported to have been wounded in action with a 
shell fragment wound from an artillery shell to the left 
lower extremity.  He was reported to have a severe perforated 
wound to the middle third of the left thigh.  On discharge 
examination in December 1944, the veteran was reported to 
have been wounded in action with a shrapnel wound of the left 
ankle, mid-leg and thigh.  He was also reported to have 
bilateral pes planus that was symptomatic and disabling.  His 
cardiovascular system was reported to be normal and a chest 
x-ray study was reported to be negative.  

On VA examination in October 1947, the veteran was diagnosed 
with mildly symptomatic flat feet and mildly symptomatic 
disability of the left thigh, leg and ankle due to trauma.  
There was no indication of whether the veteran had a 
cardiovascular disability.  

On VA examination in January 1959, the veteran was diagnosed 
with old and well healed perforating scars of the left thigh 
and left leg.  The involved muscles were reported to be the 
quadriceps and hamstring of the left thigh and the 
gastrocnemius of the left leg.  The veteran was also 
diagnosed with bilaterally symptomatic pes planus.  There was 
no indication of whether the veteran had a cardiovascular 
disability.  

On private medical records from Rutland Regional Medical 
Center, reflecting treatment from April 1981 to May 1981, the 
veteran was reported to have been in good health, other than 
occasional episodes of epigastric discomfort which had been 
transient in nature and which had usually improved with the 
use of Tums.  He was reported to have developed the onset of 
lower substernal epigastric discomfort.  He was reported to 
have had a shrapnel wound in service and to have seen no 
previous physicians.  The veteran was assessed with an acute 
inferior wall myocardial infarction complicated by sinus 
bradycardia, first degree auriculoventricular block and early 
congestive heart failure.  He was also diagnosed with sick 
sinus syndrome and was reported to have undergone surgery for 
the insertion of a permanent transvenous pacemaker and 
catheter.  

In May 1981, private medical records from Massachusetts 
General Hospital reported that the veteran was status post 
inferior myocardial infarction and ventricular tachycardia 
who had been admitted for further evaluation.  He was 
reported to have been well until April 1981, when he 
sustained an inferior myocardial infarction.  The veteran was 
diagnosed with ventricular tachycardia and posterior 
ventricular aneurysm.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999).  To establish service connection for the cause of the 
veteran's death, the evidence must establish that a 
disability incurred in or aggravated by service was either 
the principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (1998).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  In determining whether the service-
connected disability contributed to death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

The threshold question to be answered is whether the 
appellant has presented a well-grounded (i.e., plausible) 
claim for the cause of the veteran's death.  If she has not, 
the claim must fail and there is no further duty to assist in 
the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order to show that a claim for service connection 
is well grounded, there must be competent evidence of (1) a 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the demonstrated disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
demonstrated disability to disease or injury in a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether it is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.304(d) 
(1998).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.304(d) (1998).  This 
provision does not establish a presumption of service 
connection, but eases the burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
also Caluza, 7 Vet. App. at 507 (holding that 38 C.F.R. § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to well ground a claim).  

The appellant contends, in essence, that the veteran's cause 
of death was due to his service-connected disabilities or 
other disease or injury incurred in or aggravated by service.  

As noted hereinabove, the veteran's immediate cause of death 
was a ruptured ventricular aneurysm, due to or as a 
consequence of myocardial infarction, with another 
significant condition reported to be atherosclerotic coronary 
artery disease.  

The service medical records show that, in April 1944, the 
veteran was reported to have been wounded in action with a 
shell fragment wound from an artillery shell to the left 
lower extremity.  On discharge examination in December 1944, 
he was reported to have a shrapnel wound of the left ankle, 
mid-leg and thigh and to have bilateral pes planus.  However, 
his cardiovascular system was reported to be normal and a 
chest x-ray study was reported to be negative.  

On VA examinations in October 1947 and January 1959, there 
was no indication that the veteran had a cardiovascular 
disability.  

In May 1981, private medical records from Massachusetts 
General Hospital reported that the veteran had been well 
until April 1981 when he sustained an inferior myocardial 
infarction.  He was diagnosed with ventricular tachycardia 
and posterior ventricular aneurysm.  

The Board notes that there is no competent evidence to 
support the appellant's lay assertions that the veteran's 
death was the result of disability due to disease or injury 
which was incurred in or aggravated by service.  There is 
also no medical evidence of record demonstrating a causal 
connection between the veteran's service-connected 
disabilities and any of the fatal conditions implicated in 
his demise.  

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit, 5 Vet. App. 91 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent competent medical evidence of linkage to service, even 
considering the precepts of 38 U.S.C.A. § 1154(b) concerning 
combat veterans, the appellant's claim of service connection 
for the veteran's cause of death must be denied as not well 
grounded. Caluza, supra (claim of service connection denied 
as not well grounded when the veteran failed to present 
evidence as to medical causality, even with consideration of 
38 U.S.C.A. § 1154(b)).  

Therefore, in the absence of such competent evidence to 
establish the required nexus, the Board finds that a well-
grounded claim of service connection for the veteran's cause 
of death has not been submitted.  See Caluza, 7 Vet. App. at 
506; 38 C.F.R. § 3.310 (1998).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to the claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise an 
appellant of evidence needed to complete her application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of VA has advised the 
appellant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The appellant has not put VA on notice that competent 
evidence exists that supports her claim that the veteran's 
cause of death was due to service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the appellant 
of the evidence necessary to complete her application for 
benefits.  By this decision, the Board is informing the 
appellant of the evidence necessary to make her claim, as set 
forth above, well grounded.  



ORDER

Service connection for the cause of the veteran's death is 
denied, as a well-grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

